DETAILED ACTION
This is the first Office Action regarding application number 16/462,493, filed on 05/20/2019, which is a 371 of PCT/US2017/062795, filed on 11/21/2017, and which claims priority to provisional application number 62/426,055, filed on 11/23/2016.
This action is in response to the Applicant’s Response dated 07/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 07/19/2021 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the Restriction Requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a).

Status of Claims
Claims 1-19 are currently pending.
Claims 14-19 are withdrawn.
Claims 1-13 are examined below.


Drawings
The drawings are objected to because the graphs of Figures 4C, 5A, 5C, and 5D are too difficult to read. The applicant should consider using larger and/or more legible symbols since varying shades of grey is difficult to discern when printed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2-7 and 10-13 are objected to because of the following informalities:
Claims 2-7 and 10-13 each require amendments to correct antecedent basis wording. For instance, “the nanorods” should read “the ZnO nanorods”, “the gold nanoparticles” to read “the plurality of gold nanoparticles”, “the contact” to read “the at least one electrical contact”, “the ZnO’ to read “the ZnO nanorods”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 11, and 13 are rejected under 35 U.S.C. 102(a) as being anticipated by CHEN (“Plasmon Inducing Effects for Enhanced Photoelectrochemical Water Splitting: X-ray Absorption Approach to Electronic Structures”).
Regarding claim 1, CHEN teaches a device comprising: a plurality of gold nanoparticles coupled with an intertwined ZnO nanorods network, wherein the device is configured for detecting light in the visible wavelength (abstract Figure and Figure 3b).

    PNG
    media_image1.png
    329
    294
    media_image1.png
    Greyscale


Regarding claim 6, CHEN teaches the device of claim 1, wherein the gold nanoparticles are applied onto the intertwined ZnO nanorods network (Figure 4b shows gold nanoparticles applied on intertwined ZnO nanorods).

Regarding claim 7, CHEN teaches the device of claim 1, wherein the gold nanoparticles are embedded in the intertwined ZnO nanorods network (Figure 4b shows gold nanoparticles applied on intertwined ZnO nanorods).

Regarding claim 11, CHEN teaches the device of claim 1, wherein the ZnO is the form of wurtzite ZnO crystals (“ZnO wurtzite structure,” pg. 7366, left. col).

Regarding claim 13, CHEN teaches the device of claim 1, wherein the gold nanoparticles have an average diameter of 2 nm to 50 nm (gold nanoparticles have mean diameter of 4.7nm, pg. 7365, right col.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (“Plasmon Inducing Effects for Enhanced Photoelectrochemical Water Splitting: X-ray Absorption Approach to Electronic Structures”).
Regarding claim 4, CHEN teaches the device of claim 1, but does not disclose expressly that the nanorods have a length greater than 5 micrometer (CHEN discloses length is about 5 micrometers, pg. 7364, left col.). The examiner concludes that skilled 

Regarding claim 12, CHEN teaches the device of claim 1, but does not disclose expressly that the gold nanoparticles have a coverage density of 2×1011 nanoparticles/cm2 to 7×1011 nanoparticles/cm2. 
The examiner finds that CHEN recognizes that the amount/concentration of gold nanoparticles embedded in the ZnO nanorods is a result effective variable because CHEN comments and includes graphs emphasizing that the amount is a condition to be “optimized” to provide specific photoresponse of the solar cell performance, and that there is some optimized and ideal range of values for this concentration to provide for desired performance (pg. 7364, left col., para. 1). Accordingly, the examiner finds that it would have been obvious to a person having ordinary skill in the art to have optimized the gold nanoparticle loading amount, i.e., coverage density, including to values within the range claimed by applicant, in order to have achieved a desired current density since this value is vital/critical to the device performance. MPEP 2144.05(II)(B). 


Claims 1, 5-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KASHIF (“Effect of Different Seed Solutions on the Morphology and Electrooptical Properties of ZnO Nanorods”) in view of KOJORI (“Plasmon Field Effect Transistor for Plasmon to Electric Conversion and Amplification”).
Regarding claim 1, KASHIF teaches a device comprising: an intertwined ZnO nanorods network, wherein the device is configured for detecting light.
KASHIF does not disclose expressly that the device includes a plurality of gold nanoparticles coupled with the ZnO nanorods or configuring the device for detection of visible light.
KOJORI teaches a device comprising a plurality of gold nanoparticles coupled with a ZnO material, and configured to respond to visible light (Fig. 2b).

    PNG
    media_image2.png
    252
    372
    media_image2.png
    Greyscale


Regarding claim 5, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 1, wherein the gold nanoparticles have an average diameter of 10 nm (gold nanoparticles have diameter of 5-10 nanometers, KOJORI, pg. 251, left col., para. 1).

Regarding claim 6, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 1, wherein the gold nanoparticles are applied onto 

Regarding claim 7, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 1, wherein the gold nanoparticles are embedded in the intertwined ZnO nanorods network (the addition of gold nanoparticles as taught by KOJORI would embed into the ZnO nanorod network).

Regarding claim 8, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 1, further comprising a support (KASHIF, silicon substrate) on which the intertwined ZnO nanorods network is disposed, and at least one electrical contact (silver electrodes were deposited on the ZnO nanorods, KASHIF, pg. 2, right col.) coupled to the intertwined ZnO nanorods network.

Regarding claim 9, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 8, wherein the support comprises Si (KASHIF, silicon substrate).

Regarding claim 10, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 8, wherein the contact comprises Ag (silver electrodes were deposited on the ZnO nanorods, KASHIF, pg. 2, right col.).

Regarding claim 11, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 1, wherein the ZnO is the form of wurtzite ZnO crystals (KASHIF, pg. 4, left col., para. 4).

Regarding claim 13, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 1, wherein the gold nanoparticles have an average diameter of 2 nm to 50 nm (gold nanoparticles have diameter of 5-10 nanometers, KOJORI, pg. 251, left col., para. 1).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KASHIF (“Effect of Different Seed Solutions on the Morphology and Electrooptical Properties of ZnO Nanorods”) in view of KOJORI (“Plasmon Field Effect Transistor for Plasmon to Electric Conversion and Amplification”) as applied to claim 1 above, and further in view of CHOI (“Growth of high aspect ratio ZnO nanorods by solution process: Effect of polyethyleneimine”).
Regarding claims 2 and 3, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 1, but does not disclose expressly that the nanorods have a diameter of 305 to 395 nm (claim 2), or that the nanorods have an aspect ratio of greater than 15:1 (claim 3).
CHOI teaches methods of producing high-aspect ratio ZnO nanorods with aspect ratios up to 28.7 (pgs. 29-30), and also nanorod lengths upwards of 300 nm (pg. 29, right col.).

The examiner concludes that skilled artisans would find the 305-395 nm range obvious because the claimed ranges is very close to the range taught by CHOI. MPEP 2144.05(I).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KASHIF (“Effect of Different Seed Solutions on the Morphology and Electrooptical Properties of ZnO Nanorods”) in view of KOJORI (“Plasmon Field Effect Transistor for Plasmon to Electric Conversion and Amplification”) as applied to claim 1 above, and further in view of CHEN (“Vertically Aligned ZnO Nanorod Arrays Sentisized with Gold Nanoparticles for Schottky Barrier Photovoltaic Cells”).
Regarding claims 4 and 12, the combination of KASHIF and KOJORI teaches or would have suggested the device of claim 1, but does not disclose expressly that the nanorods have a length greater than 5 micrometers (claim 4), or that the gold nanoparticles have a coverage density of 2×1011 nanoparticles/cm2 to 7×1011 nanoparticles/cm2 (claim 12).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KASHIF further and grow the ZnO nanorods to lengths of at least 5 micrometers as taught by CHEN because nanorods having this length provided the necessary dimension to enable acceptable photoresponse, and is the length apparently suitable and produced using the methods described in CHEN and obvious to skilled artisans with knowledge of the CHEN reference.
The examiner finds that CHEN recognizes that the amount/concentration of gold nanoparticles embedded in the ZnO nanorods is a result effective variable because CHEN comments and includes graphs emphasizing that the amount is “vital” (i.e. critical) to the solar cell performance, and that there is some optimized and ideal range of values for this concentration to provide for desired performance. Accordingly, the examiner finds that it would have been obvious to a person having ordinary skill in the art to have optimized the gold nanoparticle coating amount, i.e., coverage density, including to values within the range claimed by applicant, in order to have achieved a desired current density since this value is vital/critical to the device performance. MPEP 2144.05(II)(B). 


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721